Citation Nr: 1446299	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-47 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a sciatic nerve condition of the bilateral lower extremities, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1983 to May 1987.

These matters come before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2014.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SOC (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for a sciatic nerve condition of the bilateral lower extremities, to include as secondary to a back disability, is addressed in the REMAND portion below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran currently has Lyme disease that is etiologically related to a disease, injury, or event in service.

2.  The Veteran's current bilateral sensorineural hearing loss disability is related to service.

3.  The Veteran's current tinnitus is related to service.

4.  The evidence is at least in relative equipoise as to whether the Veteran's current back disability is related to service.


CONCLUSIONS OF LAW

1.  The elements for service connection for Lyme disease have not been met or approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria to establish service connection for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the elements necessary to establish service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a letter from VA dated August 2008 notified the Veteran of how to substantiate a service connection claim, informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims, and informed him how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, relevant Social Security Administration (SSA) records, VA medical records, and private treatment records are in the claims file.  The Board notes that it is seeking out SSA records on remand despite issuing a decision on the Lyme disease claim.  However, the outstanding SSA records pertain to the Veteran's back claim and the related sciatic nerve claim and thus have no bearing on the Lyme disease claim.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Veteran was provided VA examinations in November 2008, January 2010, and September 2010.  As will be discussed in greater detail below, the examiners reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal and informed the Veteran of what types of evidence would be helpful in supporting his service connection claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2013), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Lyme Disease

The Veteran has failed to satisfy the first Hickson element, that of a current disability.  According to the September 2010 VA examination for Lyme disease, the Veteran had no current disability related to his history of "Lyme disease."  The examiner reported that she found no pathology to suggest the presence of Lyme disease, adding that the Veteran showed no evidence the he currently had the condition.  The examiner reviewed the record and further questioned whether the condition the Veteran was treated for in 1990 was Lyme disease, noting that condition was non-specific and that there had been no particular evidence, such as meningitis or joint synovitis, to suggest that the treated condition was in fact late stage Lyme disease.

With regard to the medical treatise evidence submitted by the Veteran, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the submitted articles, website printouts, and photo do not specifically relate to the Veteran's particular case.  Nor do these submissions specifically indicate whether the Veteran has a current diagnosis of Lyme disease.  While the treatise evidence is conclusive in nature, it is also generalized and did not consider the specific facts in the Veteran's case.  As such, the Board affords little probative value to these submissions.

The Board considered the various lay statements submitted by the Veteran regarding the presence of Lyme disease during and following service.  Indeed, the Veteran's service treatment records indicate he was treated for five "bee stings" in August 1984.  One sting in particular was noted to have swelled up and was several inches in diameter.  He was determined to have a bee sting with no sequelae.  The Board notes the record contains no indication that the Veteran was bitten by a tick or received a diagnosis of Lyme disease during service.  The Veteran has stated that he was misdiagnosed and that the "sting" that occurred during service was actually the onset of Lyme disease.  However, the Veteran is not competent to diagnose Lyme disease, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

As to the post-service existence of Lyme disease, although the Veteran's statements and medical evidence of record indicate past treatment for Lyme disease, that evidence does not show a current diagnosis of or treatment for the condition during the pendency of his claim.  Indeed, in his July 2014 testimony, the Veteran stated that he was not receiving treatment for Lyme disease or any residuals thereof.  See Hearing Transcript, pg. 31.  Accordingly, the Board affords the September 2010 VA examiner's greater probative value as to the question of whether the Veteran's has a current diagnosis or residuals of Lyme disease.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a current diagnosis of Lyme disease, the Board finds that service connection for Lyme disease is not warranted.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to military service.

On his October 1982 enlistment examination for the Navy, audiometry revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
10
LEFT
10
5
5
0
10

The Veteran was afforded an audiological examination in July 1983.  Audiometry revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
20
10
10
5
15

The Veteran was afforded an audiological examination in January 1984.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
20
10
10
5
15

The Veteran was afforded an audiological examination for his separation examination in April 1987.  Puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
5
5
10
5
20

The Veteran's service treatment records contain no notations of complaints of hearing loss or tinnitus, and his April 1987 separation examination indicated no ear problems.

According to a May 2005 private treatment record from Dr. R. J., the Veteran was diagnosed with bilateral sensorineural hearing loss compatible with noise exposure.  The record contained no audiometric findings; however, Dr. R. J. noted that the Veteran's speech recognition threshold in the right ear was 15 decibels and 10 decibels on the left.

The Veteran was afforded a VA audiological examination in January 2010.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
50
70
LEFT
20
15
40
55
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.

The Veteran was afforded a VA audiological examination in September 2010.  Audiometry revealed puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
65
LEFT
25
20
35
55
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The Veteran has current bilateral sensorineural hearing loss.  Both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2013), as the Veteran has auditory frequencies in each ear that are 40 decibels or higher.  Additionally, he has reported ongoing tinnitus, and is competent to do so.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service incurrence, the Veteran's DD Form 214 indicated that his Duty Military Occupational Specialty (MOS) was as electrician's mate.  Given the duties associated with the Veteran's position, his accounts of in-service exposure to hazardous noise are accepted.  Thus, the second Hickson element is met.

The pertinent inquiry, then, is whether the Veteran's bilateral sensorineural hearing loss and tinnitus began in service or were caused by any incident of service, to include noise exposure.  The Board concludes that they were.

In support of the Veteran's claim is the May 2005 treatment record from Dr. R. J.  Dr. R. J. stated that "undoubtedly" the Veteran's hearing loss was secondary to noise exposure.  He noted that the Veteran had been around significant noise during his work in shipyards and engine rooms, and had not always worn ear protection.

Also of record are the opinions of the January 2010 and September 2010 VA examiners.  The January 2010 examiner first concluded that the Veteran's hearing loss and tinnitus were due to military noise exposure but provided no rationale.  In an addendum opinion, the examiner noted that the Veteran's medical records indicated hearing within normal limits, and therefore opined it was not at least as likely as not that the Veteran's hearing loss was a result of exposure to noise in the military.

The September 2010 VA examiner also provided a negative nexus opinion.  After considering the Veteran's reports and the objective medical evidence of record and noting that the Veteran's tinnitus was associated with his hearing loss, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to active military service.  The examiner explained that the Veteran had normal hearing throughout service and did not complain of hearing loss or tinnitus at any point during service.  Additionally, the examiner noted that there was no evidence of chronicity or continuity of care regarding hearing loss or tinnitus during the 20 years since separation.

The Board finds that the January 2010 negative opinion of record provided insufficient rationale and is thus afforded little probative value.  Specifically, the January 2010 addendum opinion relied solely upon the absence of documentation of hearing loss complaints during military service.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, the September 2010 VA examiner's statement that the record showed no chronicity or continuity of care regarding hearing loss or tinnitus since service is at odds with the medical evidence of record.  Several private treatment records note the Veteran's reports of tinnitus since 1992, both contemporaneously and by way of the Veteran's reported history.  Therefore, the examiner relied on an inaccurate factual premise in reaching the negative opinion.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Consequently, the Board affords the January 2010 and September 2010 VA opinions little probative weight.
The Board is also persuaded by the testimony of the Veteran and his wife during the July 2014 hearing.  Both parties testified as to the Veteran's symptoms during service, and recounted specific examples of the Veteran's hearing trouble.  See Hearing Transcript, pp. 18-24.  The Veteran and his wife are both competent to report what they can perceive through their senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Board finds that the testimony regarding the Veteran's hearing loss and tinnitus is consistent with the evidence of record.

Given the positive private opinion, and the credible lay evidence, the Board finds that the evidence is in favor of the claims, as to whether the Veteran's bilateral sensorineural hearing loss and tinnitus disabilities are the result of his military service, to include traumatic noise exposure.  Accordingly, the elements of service connection for bilateral sensorineural hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

Back Disability

According to VA medical records, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine status post lumbar fusion.  Thus, he has satisfied the first Hickson element.

As to the second Hickson element, the Veteran's service treatment records indicate that he received treatment for upper back pain after an injury sustained while climbing a ladder in October 1985.  At the time, he was diagnosed with muscle strain vs. pinched nerve.  The records also indicate that in December 1986, the Veteran complained of lower back pain that radiated down to his legs for a two week period following heavy lifting.  The Veteran also described numbness down his left thigh.  He was diagnosed with muscle strain of the lumbosacral spine and was directed to follow-up with x-ray testing.  Thus, the second Hickson element is met.
Regarding the third Hickson element, there are two opposing opinions as to the existence of a medical nexus.  The September 2010 VA examiner said the Veteran's in-service back injuries appeared to be self-limited back complaints, adding that self-limited strains were expected to resolve without permanent residuals.  She further stated that there was no medical evidence of a chronic back condition during military service or immediately following military discharge.  Additionally, the examiner reported that following service, the Veteran's medical history included repeated injuries and a pattern of recurrent back problems starting in about 1993 and worsening after a work-related injury in 2002.  The examiner concluded the Veteran's back disability was less likely than not related to service.

A February 2011 private opinion from Dr. M. J. opined that it was as likely as not that the Veteran's in-service back injuries led to or contributed to his current back disability.  She explained that the Veteran's persistent low back pain continued through the years requiring chronic pain medication and that the Veteran's service treatment records noted that sciatic pain began in service.

In his August 2014 hearing, the Veteran testified that although he continued to feel pain in his back following his October 1985 injury, he did not complain about it while on the ship.  He also testified that after his December 1986 injury, he felt a "twinge" whenever he lifted something heavy, and self-medicated with Advil or aspirin and tried to stretch whenever possible.  The Veteran said after discharge, he was treated twice for severe back pain in 1988 and that he had wanted treatment prior to those instances but did not obtain it because he did not have insurance.

The Board notes that a private treatment record from Dr. S. D. indicated the Veteran had a diagnosis of "lower T strain" in September 1988, which was noted to have occurred while the Veteran was gathering firewood.  The Veteran's subsequent treatment records indicate back problems and treatment from 1993 to present.

Although the September 2010 VA examiner's discussion of the Veteran's back condition immediately following service is not entirely accurate, in that she did not note the Veteran's one instance of back treatment in 1988, the opinion remains centered upon the seemingly acute nature of the in-service treatment.  As the basis for the opinion is stated, and supported by the record, the Board finds it to be probative.

Likewise, the Board finds that the February 2011 private opinion is adequately reasoned and supported by the record.  Specifically, the opinion is supported by the Veteran's competent testimony regarding his back pain during and since service, which is corroborated by private treatment records from 1988 forward.  As such, the Board finds the evidence is at least in equipoise as to whether the Veteran's back disability is as likely as not the result of his military service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for a back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for Lyme disease is denied.

Service connection for a bilateral sensorineural hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for a back disability is granted.


REMAND

The Veteran reported that he has a sciatic nerve condition in his legs that is secondary to his service-connected back disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran had a diagnosis of a sciatic nerve condition of his left leg and has reported radiating pain from his back into his lower extremities since that time.  Additionally, he is service-connected for a back disability.  Moreover, private treatment records dated in April 2007 and February 2011 indicated a possible link between the sciatic nerve condition and the Veteran's back disability.  Given these facts, a medical opinion would be helpful in deciding the secondary service connection theory of entitlement or determining whether the Veteran's radiating pain is a symptom of his service-connected back disability; therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, a remand for a VA examination and medical nexus opinion regarding secondary service connection is required.

Additionally, there are outstanding SSA records that may have a bearing on this claim.  The Court has held that VA must obtain SSA records that may have a bearing on a claim for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993).  In this case, the record includes a June 2006 denial of SSA disability benefits and a compact disk of related records.  However, since that time, the Veteran notified VA that disability benefits had subsequently been granted based on his back disability.  As these records may shed light on the claimed sciatica condition, they are relevant and must be obtained.

Accordingly, this claim is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records relating to the Veteran's treatment his sciatic nerve condition which are not currently of record.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Contact the SSA and request a copy of any decision made after the June 2006 denial of disability benefits, as well as the medical records upon which the eventual grant of benefits was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2013) and an opportunity to respond.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his sciatic nerve condition.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide the following opinions:

a)  Whether the Veteran's reported radiating pain is a symptom of his service-connected back disability or is a separate neurological disability.

b)  If it is a separate neurological disability, whether the neurological disability is at least as likely as not (50 percent or greater probability) caused by or due to military service, to include the in-service lower back pain that radiated down to his legs for a two week period in December 1986;

c)  Whether the neurological disability is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected back disability; and

d)  Whether the neurological disability is at least as likely as not (50 percent or greater probability) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected back disability.  If the examiner determines that the neurological disability is aggravated by the Veteran's back disability, the examiner should report the baseline level of severity of the neurological disability prior to the onset of aggravation.  If some of the increase in severity of the neurological disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


